DETAILED ACTION
	This non-final rejection is responsive to the RCE filed February 16, 2021.  Claims 1-21 are currently amended.  Claim 22 has been added.  Claims 1-22 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8-11, 13 and 15-18, 20 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schimert (US 2009/0216393 A1).

With respect to claims 1, 8 and 15, Schimert teaches a method for generating training data for a machine learning system, comprising: 
collecting first data pertaining to a first node and second data pertaining to a second node in a monitored system (data is collected from different sensors of subsystems or system; each system or subsystem represents a node) (Fig. 10; paragraphs 42 and 72); 
identifying flight effect or anomaly for a system) (paragraph 41); 
prior to training a predictive model with training data for the monitored system (Fig. 2A, steps are performed to extract initial training data prior to performing training), performing a set of acts that comprises:
filtering out a first portion of the first data pertaining to the abnormal state of the first node (“Any sensor data or parameter observations within the predetermined time period or number of days of a flight deck effect 204 are rejected in block 216 because this period of time is considered not under normal operating conditions”) (paragraph 43);
filtering out a second portion of the second data pertaining to the second node within a time period during which the second node is determined to be in a normal state on a basis that the time period corresponds to the abnormal state of the first node (“Any sensor data or parameter observations within the predetermined time period or number of days of a flight deck effect 204 are rejected in block 216 because this period of time is considered not under normal operating conditions.”  This means that all sensor data from the abnormal time period are excluded, which includes sensor data for a second node (subsystem) that was in a normal state (no flight deck effect or anomaly). (paragraph 43); and
training the predictive model at least by providing the predictive model with the training data from which the first portion of the first data and the second portion of the second data have been removed (final training data is determined after removing rejected data) (paragraphs 44-45).

sensor data within the predetermined time period or number of days of a flight deck effect is removed) (paragraphs 41 and 43).

With respect to claims 3, 10 and 17,  Schimert teaches the method of claim 1, wherein a scope is defined for one or more filter conditions that correspond to the abnormal state for filtering out the first portion or the second portion, the scope identifies an extent to which filtering is applied upon detection of the abnormal state, and the extent comprises a number of nodes whose data is subject to the one or more filter conditions (sensor data 210 may be restricted to those systems of interest; additional criteria may be applied to further extract data to produce the initial training data 220 based substantially on normal operating conditions) (paragraphs 42 and 44).

With respect to claims 4, 11 and 18, Schimert teaches the method of claim 3, wherein the scope corresponds to at least one of a global scope where filtering is applied to all levels of a component hierarchy of the monitored system, a local scope where filtering is applied only to a local level of the second node at which the abnormal state occurs, or an intermediate scope where filtering is applied to multiple nodes or multiple instances but not all nodes or all instances of the monitored system (filtering may be applied based on systems of interest or additional criteria such a single aircraft or all aircraft) (paragraphs 42 and 44).

With respect to claims 6, 13 and 20, Schimert teaches the method of claim 1, wherein filtering is applied as a pre-processing action when collecting the first and the second data and before persistently storing at least some of the data that has been collected for training the predictive model (paragraphs 42, 44 and 46).

With respect to claim 8, Nguyen teaches:
collecting data from a monitored system (paragraph 290); 
identifying one or more filter conditions (i.e. abnormal events) and a predictive model (paragraphs 116-118), where the one or more filter conditions correspond to an identified event that occurs within the monitored system (paragraphs 112, 115, 262, 265 and 321-322); 
prior to training the predictive model with training data, performing a set of acts that comprises:
determining a filtering range for filtering the data (i.e. time periods where data should be removed/excluded/filtered from training data) (paragraphs 262, 265, 290, 297, 303, 323); and
generating the training data by at least filtering out first data generated during the identified event (paragraphs 112, 115, 312-314, 322) and second data within the filtering range (paragraphs 262, 265, 290, 297, 303, 323) from the data pursuant to the one or more filter conditions, wherein the second data comprises at least one of a first data point that is generated before the identified event or a second data point that is generated after the identified event (Nguyen teaches filtering out abnormal events by removing documented events and also removing time periods with abnormal operations.  He further teaches removing data associated with shutdowns or abnormal operations.  Both of these teachings show that the second data can removed before or after an identified event.) (paragraphs 112, 115 and 321-323); and 
performing the model training for the predictive model at least by providing the predictive model with the training data (rebuilding the model; model testing and tuning) (paragraphs 115-118, 321 and 380).

With respect to claim 22, Schimert teaches wherein the time period within which the second node is determined to be in the normal state corresponds to the abnormal state of the first node in that the time period includes at least one of a first time period before detection of the abnormal state, a second time period during which the first node is determined to be in the abnormal state, or a third time period after a determination that the abnormal state has ceased to exist (paragraphs 41 and 43).

US 20140258187 A1 US 20140258187 A1 US 20140258187 A1
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Schimert (US 2009/0216393 A1 in view of Suleiman et al. (US 2014/0258187 A1) (‘Suleiman’).

With respect to claims 7, 14 and 21, Schimert teaches wherein the training data comprises only normal operating data when the monitored system operates in a normal operation state and also excludes the second portion of the second data representing the second node in the normal operation state (paragraphs 41, and 43-44), the abnormal state 
Schimert does not explicitly teach health monitoring of a database cluster.
Suleiman teaches wherein a predictive model is generated from the model training with the training data, the predictive model being applied to perform health monitoring of a database cluster (paragraphs 45-46).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to have modified the health monitoring of Schimert to perform health monitoring of a database cluster as in Suleiman because it would be beneficial for the systems and subsystems of Schimert to store sensor data in database clusters, and further the health monitoring of Suleiman would enable early warning that anomalous behavior is about to occur, in order to apply corrective action and/or to rectify the situation to avoid or remediate further anomalous behavior (Suleiman, paragraph 10).

Allowable Subject Matter
Claims 5, 12 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M WILLOUGHBY whose telephone number is (571)272-5599.  The examiner can normally be reached on 9-5:30, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/ALICIA M WILLOUGHBY/Primary Examiner, Art Unit 2167                                                                                                                                                                                                        February 27, 2021